Citation Nr: 0315884	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to a higher evaluation for service connected INH 
induced hepatitis and gastroesophageal reflux with 
duodenitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from May 23, 1990 to December 
6, 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by which 
the RO granted service connection for INH induced Hepatitis 
and gastroesophageal reflux with duodenitis and evaluated 
this condition as 10 percent disabling from December 1, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the preceding page.

In January 2003, a videoconference hearing was held before 
this Acting Veterans Law Judge.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.



Veterans Claims Assistance Act of 2000

The Board will remand the appellant's claim to ensure full 
and complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as this claim was pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant what is needed to substantiate the claim when no 
letter was sent to him by the RO specifically giving him this 
notice.  While the RO notified the veteran of the evidence 
needed to grant service connection in a letter dated in 
December 2000, the veteran was not advised what was needed to 
substantiate his claim for a higher rating.  The veteran was 
advised of the statutory and regulatory provisions of the 
VCAA in the August 2002 supplemental statement of the case.  
However, the appellant has a statutory right to one year to 
submit information or evidence in response to any VCAA 
notification, and that one-year period has not yet passed, 
nor has the appellant otherwise waived his right to that 
response period.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).   

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  



Evidentiary development

The veteran contends that his symptoms-including 
regurgitation, fatigue, abdominal cramping, bowel 
disturbances, problems choking, a pain in his arm, and any 
symptoms related to irritable bowel syndrome - warrant a 
higher evaluation.  

Ratings under Diagnostic Codes 7310 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
Diagnostic Code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.  Here, the RO evaluated the veteran's 
disability under Diagnostic Code 7346 based on his 
gastroesophageal reflux with duodenitis because the Hepatitis 
was considered asymptomatic.  Thereunder, a 10 percent rating 
is warranted for a hiatal hernia with 2 or more of the 
symptoms required for a 30 percent rating, but of lesser 
severity than is required for that rating.  A 30 percent 
rating requires persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 60 
percent rating requires symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena, with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. Part 4, Diagnostic Code 7346.

The Board observes that during the videoconference Board 
hearing in January 2003, the veteran's representative 
indicated that the veteran had been diagnosed with irritable 
bowel syndrome.  The representative contended, as noted 
above, that the symptoms were part of the service-connected 
disability.  By letter dated in January 2003, the veteran 
related that his symptoms include nausea, vomiting, 
regurgitation, edema, becoming dehydrated, bowel 
disturbances, fatigue, and right upper quadrant pain.  During 
the hearing, the veteran reported, additionally, having 
episodes of stricture of the throat causing choking.  A 
private medical record of treatment relates an assessment of 
diarrhea, probable irritable bowel syndrome.  Symptoms noted 
included lower peripheral edema, some stool incontinence, and 
urgency.  In his notice of disagreement to the decision 
assigning a 10 percent evaluation, the veteran notes 
abdominal pains, cramps, disturbances of the bowels, nausea 
and, at times, vomiting, stomach burning, and edema.  

The report of the VA examination conducted in May 2002 
presents that examiner's opinion that the veteran does 
experience GERD and irritable bowel syndrome which are 
separate and distinct entities.  The examiner surmised that 
the mild elevation of the veteran's liver function test (LFT) 
is asymptomatic.  The diagnosis was INH induced Hepatitis 
manifested as mild elevation of LFTs currently asymptomatic.  
The examiner, however, did not distinguish the symptoms of 
GERD from those attributable to the irritable bowel syndrome.  
Consequently, a medical opinion as to which of the veteran's 
symptoms are attributable to the service-connected INH 
induced Hepatitis and gastroesophageal reflux with 
duodenitis, and which symptoms are attributable to other 
disorders such as the irritable bowel syndrome, is needed to 
fairly assess the veteran's claim.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

In particular, the RO should ask the 
veteran to identify any healthcare 
providers who have treated him for 
symptoms related to his gastroesophageal 
reflux and duodenitis or INH induced 
Hepatitis.  The veteran should provide 
information by which the RO can obtain 
the records of the sleep study conducted 
some two years ago.  Also, in light of 
the veteran's testimony at the video-
conference hearing, to the effect that 
his local doctor indicated that his edema 
is related to the stomach or liver 
problems, the veteran should provide 
information by which the RO can obtain 
these records or the veteran can submit a 
statement from the doctor.  The RO should 
attempt to obtain any of these records 
not already associated with the claims 
file.  

2.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the veteran an appropriate 
response period, the RO should schedule 
the veteran for a VA examination for the 
purpose of identifying the symptoms, if 
any, that are attributable to the 
veteran's service connected INH induced 
Hepatitis with gastroesophageal reflux 
with duodenitis.  In this regard, the 
examiner is asked to review the claims 
file and indicate in the examination 
report having done so.  

The examiner should determine whether the 
veteran presently experiences irritable 
bowel syndrome, and if so, what symptoms, 
if any, are attributable to that 
disorder.  Are these symptoms reasonably 
attributable to the service-connected 
disorder?  The examiner should identify 
the symptoms that are attributable to the 
veteran's service-connected disability, 
versus any other disorder the veteran may 
presently have.  Finally, the examiner 
should render an opinion as to whether 
the symptoms of the veteran's 
gastroesophageal reflux with duodenitis 
result in considerable impairment of 
health or severe impairment of health as 
set forth in Diagnostic Code 7346, 
38 C.F.R. § 4.114. 

3.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim and 
should ensure the VA examination ordered 
above addresses all questions asked.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



